 



Exhibit 10.1

EMPLOYMENT AGREEMENT
Larry R. Seidel

     This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective July 1, 2002
between American Management Systems, Incorporated, a corporation formed under
the laws of the State of Delaware with its principal place of business at 4000
and 4050 Legato Road, Fairfax, VA 22033 (“AMS”), and Larry R. Seidel, residing
at 4431 Dittmar Road, Arlington, VA 22207 (the “Employee”).

     WHEREAS, AMS desires to engage the services of the Employee as Executive
Vice President, and the Employee is willing to render such services to AMS in
consideration of the terms and conditions agreed to by the parties; and

     WHEREAS, AMS has approved the employment of the Employee on the terms and
conditions set forth in this Agreement;

     NOW THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, AMS agrees
to employ the Employee, and the Employee agrees to perform services for AMS as
an employee, effective as of July 1, 2002 upon the terms and conditions set
forth herein.



1.   Term.       The initial term of this Agreement shall end on June 30, 2004,
unless it is terminated earlier as provided herein. Beginning on that date, and
on each anniversary thereafter, unless it is terminated earlier as provided
herein or AMS delivers written notice to the Employee of its intention not to
extend the Agreement at least 90 days before such anniversary date, the term of
this Agreement shall automatically be extended for one additional year. The
restrictive covenants in Sections 10 and 11 hereof shall survive the termination
of this Agreement.   2.   Title and Duties.       The Employee shall be employed
as Executive Vice President of AMS. The Employee shall perform such services
consistent with his position as might be assigned to him from time to time and
are consistent with the bylaws of AMS.

 



--------------------------------------------------------------------------------



 





3.   Location.       The Employee’s place of employment shall be within a
25-mile radius of the location of the offices described above as AMS shall
reasonably direct, or at any other location that may be mutually agreed upon in
the future.   4.   Extent of Services.



  a.   General.         The Employee agrees not to engage in any business
activities during the term of this Agreement except those that are for the
benefit of AMS, and to devote his entire business time, attention, skill and
effort to the performance of his duties under this Agreement. Notwithstanding
the foregoing, the Employee may engage in charitable, professional and civic
activities that do not impair the performance of his duties to AMS, as the same
may be changed from time to time, or otherwise adversely affect AMS’s interest,
reputation, business or welfare. Nothing contained herein shall prevent the
Employee from managing his own personal investments and affairs, including but
not limited to investing his assets in the securities of publicly traded
companies; provided, however, that the Employee’s activities do not constitute a
conflict of interest, violate securities laws, or otherwise interfere with the
performance of his duties and responsibilities as described herein. The Employee
agrees to adhere to AMS’s published policies and procedures affecting directors,
officers, employees, and agents and shall use his best efforts to promote AMS’s
interest, reputation, business and welfare.     b.   Corporate Opportunities.  
      The Employee agrees that he will not take personal advantage of any AMS
business opportunities that arise during his employment with AMS and that might
be of benefit to AMS. All material facts regarding such opportunities must be
promptly reported to the Board for consideration by AMS.



5.   Compensation and Benefits.



  a.   Base Salary.         The Employee’s initial annualized base salary shall
be $400,000. The base salary shall be payable in accordance with AMS’s standard
payroll practices. The Employee’s annual base salary shall be reviewed no less
frequently than annually by the AMS Compensation Committee and/or Board;
provided, however, that at no time during the term of this Agreement shall the
Employee’s base salary be decreased from the base salary then in effect except
as part of a general program of salary adjustment by AMS applicable to all
similarly-situated employees.     b.   Incentive Compensation.



  (i)   The Employee shall be eligible for an annual cash bonus having a value
of

- 2 -



--------------------------------------------------------------------------------



 





      from 0% to 120% of his annual base salary for the relevant year, depending
on AMS’s and the Employee’s performance with a target percentage of 60% (“Target
Annual Bonus”). Such annual cash bonuses shall be paid at the usual times for
the payment of annual cash bonuses by AMS. If the Employee’s employment
terminates before the end of a fiscal year for any reason other than Cause, as
defined herein, the Employee shall be entitled to the annual cash bonus for that
year, based on actual results for the entire year but prorated for the period of
actual employment, at the time that the annual cash bonus otherwise would have
been paid.     (ii)   The Employee shall be eligible to participate in all long
term incentive plans in which other executive vice presidents are eligible to
participate.



  c.   Other Benefits.         The Employee shall be entitled to paid
compensatory leave and vacation, sick leave, and holiday pay in accordance with
AMS’s policies in effect from time to time, and to participate in such life,
health, and disability insurance, pension, deferred compensation and incentive
compensation plans, stock options and awards, performance bonuses and other
benefits as AMS extends, as a matter of policy, to its executive vice
presidents.     d.   Special Retiree Health Benefit.         On the date that
the Employee’s employment terminates for any reason, regardless of the
Employee’s actual age he shall be treated as satisfying the requirements under
the AMS Retiree Medical Program that he must be at least age 55 and that his age
plus years of AMS service must equal at least 65; provided, however, that if the
Employee is precluded from participating in the Program as described, for any
reason, he shall be provided with the after-tax economic equivalent of the
benefits he would have received under the Program. The economic equivalent of
the benefits he would have received under the Program shall be the lowest cost
that would be incurred by the Employee in obtaining health insurance coverage
for himself and his eligible dependents that will provide benefits comparable to
the benefits offered under the AMS Retiree Medical Program, as AMS shall modify
the Program from time to time, less any required contributions under the
Program.     e.   Supplemental Disability Benefit.         Subject to the
Employee’s provision of evidence of insurability reasonably acceptable to AMS,
AMS shall make available to the Employee during the term of this Agreement a
disability benefit, paid by AMS, that is supplemental to the disability benefits
provided under its existing group long term disability policy and under which
benefits are not payable unless the Employee is disabled as defined in the
existing policy, and that will be sufficient to ensure that the benefits
otherwise payable to the Employee under the terms of the existing policy,
together with the supplemental benefit and any compensation or benefits from
other sources that are

- 3 -



--------------------------------------------------------------------------------



 





      taken into account in determining the amount of benefits payable under the
existing policy, are at least 60% of his base pay at the time he became disabled
and continue, during the term of this Agreement, for as long as he remains
disabled, up to age 65.



6.   Termination of Employment.



  a.   In General.         Except as specifically provided below or elsewhere in
this Agreement, the Employee’s employment may be terminated by either party at
any time with or without Cause. In any event, the Employee’s employment shall
terminate immediately upon his death.         Except as specifically provided
below or elsewhere in this Agreement, in the event that the Employee’s
employment is terminated, this Agreement shall terminate and the Employee shall
be entitled only to such rights and payment of such benefits as might be
provided by the terms of any employee benefit plan or program of AMS, or any
other agreement between AMS and the Employee.         Except as specifically
provided below or elsewhere in this Agreement, constructive termination of the
Employee’s employment by AMS shall be treated the same as actual termination for
purposes of this Agreement. Constructive termination shall mean a termination of
the Employee’s employment at his own initiative following the occurrence,
without the Employee’s prior written consent, of one or more of the following
events:



  (i)   a significant diminution in the nature or scope of the Employee’s
authority or the duties that the Employee performs, unless the Employee is given
new authority or assigned new duties (whichever is applicable) that are
substantially comparable to his previous authority and duties;     (ii)   a
significant reduction in the Employee’s then current base salary, a significant
reduction in his opportunities for earnings under his incentive compensation
plans, or a significant reduction in his employee benefits as a whole (in each
case except as part of a general reduction that applies to other
similarly-situated employees); or     (iii)   the relocation of the Employee’s
office from its location at the time of the change to a location more than 25
miles away without his prior written consent.



      The mere failure of AMS to extend (or notice of its intention not to
extend) the Agreement shall not result in actual or constructive termination;
provided, however, that if AMS fails to extend the Agreement its obligation to
provide the benefits set forth in Section 6.c. hereof, on the terms and
conditions set forth in that section, and without regard to any other section
hereof, shall survive the termination of the Agreement. Under no circumstances
shall a termination or constructive termination be deemed to occur for purposes
of Section 6.c. hereof if AMS’s obligation to

- 4 -



--------------------------------------------------------------------------------



 





      perform this Agreement is assigned or transferred to a successor employer
pursuant to Section 17 hereof or if the Employee otherwise becomes employed
without a significant period of unemployment under substantially similar terms
and conditions by a successor to some or all of the business of AMS.     b.  
Voluntary Termination.         The Employee’s voluntary termination of
employment shall be effective upon 30 days’ prior written notice to AMS, unless
the parties mutually agree to advance or delay the effective date.     c.  
Termination Without Cause.         AMS’s termination of the Employee’s
employment (or taking of any action or actions resulting in constructive
termination of employment) without Cause shall be effective upon 30 days’ prior
written notice to the Employee, unless the parties mutually agree to advance or
delay the effective date.         If the Employee’s employment is terminated
without Cause and not on account of Disability, the Employee shall be entitled
to receive from AMS the following benefits in addition to any other benefits to
which he might be entitled:



  (i)   a severance benefit in an amount equal to 100% of the Employee’s annual
base salary in effect immediately preceding such termination, but only if
(1) the Employee executes a release substantially identical to the release
attached hereto, (2) the period for revoking such release has expired, and
(3) the Employee has complied with the requirements of Sections 10 and 11
hereof;     (ii)   full vesting of any unexercised stock options; and     (iii)
  payment of amounts equal (before reduction for taxes) to any premiums for
health and dental insurance continuation coverage under any AMS health plans
that is elected by the Employee or his beneficiaries pursuant to Section 4980B
of the Internal Revenue Code of 1986, as amended (the “Code”), at a time or
times mutually agreed to by the parties, but only so long as the Employee is not
eligible for coverage under a health plan of another employer (whether or not he
elects to receive coverage under that plan).



      AMS shall pay 75% of the severance benefit in paragraph (i) within 30 days
after all of the applicable conditions are satisfied. AMS shall pay the other
25% of the severance benefit with interest 12 months afterall of the applicable
conditions are satisfied, provided that the Employee complies with the covenants
in Sections 10 and 11 hereof throughout that period. If the Employee does not
comply with the requirements of Sections 10 and 11 hereof at any time during
that period, the other 25% of the severance benefit shall not be paid to the
Employee. All severance benefits paid to the Employee shall be paid subject to
all legally required payroll deductions and withholdings for sums owed by the
Employee to AMS.

- 5 -



--------------------------------------------------------------------------------



 





      For purposes of this Agreement, “Cause” shall mean: (1) the conviction of
the Employee of, or the entry of a plea of guilty or nolo contendere by the
Employee to, any felony or misdemeanor involving moral turpitude; (2) fraud,
misappropriation or embezzlement by the Employee; (3) the Employee’s willful
failure, gross negligence or gross misconduct in the performance of his assigned
duties for AMS; (4) the Employee’s breach of a fiduciary duty to AMS; (5) any
act or omission of the Employee not at the express direction of the board or
other appropriate authority that reflects adversely on the integrity and
reputation for honesty and fair dealing of AMS or has a material detrimental
effect on AMS’s financial condition, position or business; or (6) the breach by
the Employee of any material term of this Agreement. For purposes of this
Agreement, “Disability” shall mean disability as defined in AMS’s existing long
term disability policy.



7.   Effect of Change in Control.



  a.   Additional Benefits.         If the Employee’s employment is terminated
within twelve (12) months following a Change of Control of AMS, and a severance
benefit is payable pursuant to Section 6.c.(i) hereof, (i) the amount of the
severance benefit shall be increased to 200% of the sum of the Employee’s base
salary and Target Annual Bonus, (ii) the 25% hold-back of the severance benefit
shall not apply, and (iii) the Employee shall be entitled to the Gross-up
Payment, if any, described in subsection c below.     b.   Definition of Change
of Control.         A “Change of Control” shall mean the first of the following
events to occur:



  (i)   Any person or group (within the meaning of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Act”)), other than AMS or a trustee or
other fiduciary holding securities under an employee benefit plan of AMS or a
corporation owned directly or indirectly by the stockholders of AMS in
substantially the same proportions as their ownership of stock of AMS, becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Act), directly
or indirectly, of securities representing 50% or more of the combined voting
power of AMS’s then-outstanding securities entitled generally to vote for the
election of directors;     (ii)   AMS’s stockholders approve an agreement to
merge or consolidate with another corporation unless AMS’s stockholders
immediately before the merger or consolidation are to own more than two-thirds
(66-2/3%) of the combined voting power of the resulting entity’s voting
securities entitled generally to vote for the election of directors;     (iii)  
AMS’s stockholders approve an agreement (including, without limitation, an
agreement of liquidation) to sell or otherwise dispose of all or substantially
all of the business or assets of AMS; or

- 6 -



--------------------------------------------------------------------------------



 





  (iv)   During any period of two (2) consecutive years, individuals who, at the
beginning of the period, constituted the Board cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by AMS’s stockholders of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period (either by a specific vote or by approval of the
proxy statement of AMS in which such person is named as a nominee for director,
without objection to such nomination).



      However, no Change of Control shall be deemed to have occurred by reason
of (1) any event involving a transaction in which the Employee or a group of
persons or entities with whom or with which the Employee acts in concert,
acquires, directly or indirectly, 50% or more of the combined voting power of
AMS’s then-outstanding voting securities or the business or assets of AMS,
(2) any event involving or arising out of a proceeding under Title 11 of the
United States Code or the provisions of any future United States bankruptcy law,
an assignment for the benefit of creditors or an insolvency proceeding under
state or local law.     c.   Effect of Section 280G.         The benefit
provided under this Section 7 or Section 6 hereof, if applicable, shall be
provided without regard to any limitations imposed by Section 280G or 4999 of
the Code.



  (i)   In the event that the Employee becomes entitled to the benefits
(including the acceleration of certain benefits) provided under this Section 7
or Section 6 hereof, if applicable (the “Benefits”), if any of the Benefits will
be subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or
any similar tax that may hereafter be imposed), AMS shall pay to the Employee an
additional amount (the “Gross-up Payment”) such that the net amount retained by
the Employee, after deduction of any Excise Tax on the Total Benefits (as
hereinafter defined) and any federal, state and local income tax and Excise Tax
upon the Gross-up Payment provided for by this subparagraph (i), but before
deduction for any federal, state or local income tax on the Benefits, shall be
equal to the “Total Benefits,” as defined below.     (ii)   For purposes of
determining whether any of the Benefits will be subject to the Excise Tax and
the amount of such Excise Tax:



  (1)   Any other payments or benefits received or to be received by the
Employee in connection with a change of control of AMS or the Employee’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with AMS, any person whose actions
result in a change of control of AMS, or any person affiliated with AMS or such
person) (which, together with the Benefits, shall constitute the “Total
Benefits”) shall be treated as “parachute payments” within the meaning of
Section

- 7 -



--------------------------------------------------------------------------------



 





      280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel selected by AMS’s independent
auditors such other payments or benefits (in whole or in part) will not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code or are otherwise not
subject to the Excise Tax, and such tax counsel shall provide such opinion in
writing to the Employee such that he and his tax advisors can rely on it,    
(2)   The amount of the Total Benefits which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (I) the total amount of the Total
Benefits and (II) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying paragraph (1), above), and    
(3)   The value of any non-cash benefits or any deferred payment or benefit
shall be determined by AMS’s independent auditors in accordance with the
principles of Section 280G(d)(3) and (4) of the Code.



  (iii)   For purposes of determining the amount of the Gross-up Payment, the
Employee shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation for the calendar year in which the Gross-up
Payment is to be made and the applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes. In the
event that the Excise Tax is subsequently determined to be less than the amount
taken into account hereunder at the time the Gross-up Payment is made, the
Employee shall repay to AMS at the time that the amount of such reduction in
Excise Tax is finally determined the portion of the Gross-up Payment
attributable to such reduction (plus the portion of the Gross-up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the portion of the Gross-up Payment being repaid by the Employee if
such repayment results in a reduction in Excise Tax and/or a federal and state
and local income tax deduction), plus interest on the amount of such repayment
at the rate provided in Section 1274(b)(2)(B) of the Code. In the event that the
Excise Tax is determined to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), AMS shall make an additional gross-up payment in respect of

- 8 -



--------------------------------------------------------------------------------



 





      such excess (plus any interest payable with respect to such excess) at the
time that the amount of such excess is finally determined.



  d.   Effect on Pre-existing Change in Control Retention Agreement.         The
American Management Systems, Incorporated Change in Control Executive Retention
Agreement between AMS and the Employee shall be cancelled and all rights granted
to the Employee under that agreement shall become null and void upon the
effective date of this Agreement.



8.   Mitigation and Offset.       If the Employee’s employment is terminated
during the term of this Agreement without Cause, the Employee shall be under no
duty or obligation to seek or accept other employment, and no payment or
benefits of any kind due him under this Agreement shall be reduced, suspended or
in any way offset by any subsequent employment.   9.   Entitlement to Other
Benefits.       Except as expressly provided herein, this Agreement shall not be
construed as limiting in any way any rights or benefits the Employee, his
spouse, dependents or beneficiaries may have pursuant to any other employee
benefits plans or programs.   10.   Confidentiality.       The Employee
acknowledges that all confidential information regarding the business of AMS and
its subsidiaries and affiliates is the exclusive property of AMS. On or before
the date that his employment with AMS terminates, the Employee shall return to
AMS all copies of any material involving such confidential information to AMS,
and the Employee agrees that he will not, directly or indirectly, divulge or use
such information, whether or not such information is in written or other
tangible form. The Employee also shall return to AMS by that date any other
items in his possession, custody or control that are the property of AMS. The
Employee understands that even after the date that his employment with AMS
terminates he will remain bound by the terms of the American Management Systems,
Incorporated Confidentiality and Intellectual Property Rights Agreement, the AMS
Ethical Business Conduct policy statement, and the restrictive covenants
contained in this Section 10 and Section 11 hereof. This Section is intended to
cover confidential information of AMS that relates to the business of AMS that
has not otherwise been made public and shall not apply to employee responses
that may be required by proper governmental or judicial inquiry. No breach of
this Section shall be deemed to have occurred unless AMS provides written notice
to the Employee of the breach within 90 days after AMS becomes aware of it.  
11.   Non-Solicitation.       Effective on the date that his employment with AMS
terminates and for a period of 12 months thereafter, the Employee shall not
directly (a) employ or solicit for employment, or

- 9 -



--------------------------------------------------------------------------------



 





    assist in any way in solicitation for employment, any person employed by AMS
or any of its affiliates then or at any time within the preceding 12 months; or
(b) solicit, or assist in any way in the solicitation of business from any of
AMS’s or its affiliates’ clients or prospective clients, either for the
Employee’s own benefit or the benefit of anyone other than AMS, unless the
business being solicited is not competitive with the services or products
provided by AMS or its affiliates. Clause (b) shall not apply unless the
business being solicited is in a line of business in which AMS was already
engaged or already had under active consideration while the Employee was
employed by AMS or is a natural extension of such a line business with a client
that was an existing client of AMS during that time.   12.   Employee
Representation.       The Employee represents and warrants to AMS that he is not
now under any obligation of a contractual or other nature to any person,
business or other entity that is inconsistent or in conflict with this Agreement
or that would prevent him from performing his obligations under this Agreement.
  13.   Arbitration.       Any dispute or controversy arising under or in
connection with this Agreement shall, if AMS or the Employee so elects, be
settled by arbitration, in accordance with the Commercial Arbitration Rules
procedures of the American Arbitration Association. Arbitration shall occur
before a single arbitrator, provided, however, that if the parties cannot agree
on the selection of such arbitrator within 30 days after the matter is referred
to arbitration, each party shall select one arbitrator and those arbitrators
shall jointly designate a third arbitrator to comprise a panel of three
arbitrators. The decision of the arbitrator shall be rendered in writing, shall
be final, and may be entered as a judgment in any court in the Commonwealth of
Virginia. AMS and the Employee each irrevocably consent to the jurisdiction of
the federal and state courts located in Virginia for this purpose. The
arbitrator shall be authorized to allocate the costs of arbitration between the
parties. Notwithstanding the foregoing, AMS, in its sole discretion, may bring
an action in any court of competent jurisdiction to seek injunctive relief in
order to avoid irreparable harm and such other relief as AMS shall elect to
enforce the Employee’s covenants in Sections 10 and 11 hereof.   14.   Legal
Expenses.       Except as provided in Section 13 hereof, if any dispute or
controversy arises under or in connection with this agreement, AMS shall
promptly pay all the Employee’s legal fees and expenses relating to the dispute
or controversy, including, by way of example rather than limitation, reasonable
attorneys’ fees incurred by the Employee in seeking to obtain or enforce any
right or benefit under this Agreement, provided, however, that this obligation
of AMS shall not apply unless the Employee prevails in whole or in part on the
dispute or controversy. This obligation shall apply irrespective of whether the
dispute or controversy is resolved by arbitration, litigation, or a settlement
thereof.

- 10 -



--------------------------------------------------------------------------------



 





15.   Interest.       AMS shall pay to the Employee interest at the prime
lending rate as announced from time to time by Citibank, N.A. or its successors
or another substantially similar rate on all or any part of any amount to be
paid to the Employee hereunder that is not paid when due or that is deferred
under an express obligation to pay interest.   16.   Indemnification.



  a.   AMS agrees that if the Employee is made a party, or, is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of AMS, or is or was serving at the
request of AMS as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Employee’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Employee shall be
indemnified and held harmless by AMS to the fullest extent permitted or
authorized by AMS’s certificate of incorporation and by-laws. To the extent
consistent with the foregoing, this obligation to indemnify the Employee and
hold him harmless shall continue even if he has ceased to be a director,
officer, member, employee or agent of AMS or other such entity described above,
and shall inure to the benefit of the Employee’s heirs, executors and
administrators. AMS shall advance to the Employee all reasonable costs and
expenses incurred by him in connection with a Proceeding within 20 days after
receipt by AMS of a written request for such advance. Such request shall include
an undertaking by the Employee to repay the amount of such advance if it shall
ultimately be determined that the Employee is not entitled to be indemnified
against such costs and expenses.     b.   Neither the failure of AMS (including
its Board, independent legal counsel or stockholders) to have made a
determination before such Proceeding concerning payment of amounts claimed by
the Employee under subsection a above that indemnification of the Employee is
proper because he has met the applicable standards of conduct, nor a
determination by AMS (including its Board, independent legal counsel or
stockholders) that the Employee has not met such applicable standards of
conduct, shall create a presumption that the Employee has not met the applicable
standards of conduct.



17.   Assignability and Binding Nature.       This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
heirs (in the case of the Employee) and assigns. No rights or obligations may be
assigned or transferred by AMS except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which AMS is
not the continuing entity, or the sale or liquidation of all or substantially
all of the assets of AMS, provided that the assignee or transferee is the
successor to all or substantially all of

- 11 -



--------------------------------------------------------------------------------



 





    the assets of AMS and such assignee or transferee assumes the liabilities,
obligations, and duties of AMS, as contained in this Agreement, either
contractually, or as a matter of law. AMS further agrees, that in the event of a
sale of assets or liquidation as described in the foregoing sentence, it shall
take whatever action it is legally entitled to take in order to cause the
assignee or transferee to expressly assume the liabilities, obligations, and
duties of AMS under this Agreement. Notwithstanding any such assignment, AMS
shall not be relieved from liability under this Agreement. No rights or
obligations of the Employee under this Agreement may be assigned or transferred
by the Employee other than his right to receive compensation and benefits,
provided such assignment or transfer is otherwise permitted by law.   18.  
Notices.       All notices required or permitted hereunder shall be in writing
and shall be deemed effective: (a) upon personal delivery; (b) upon deposit with
the United States Postal Service, by registered or certified mail, postage
prepaid; or (c) in the case of delivery by nationally recognized overnight
delivery service, when received, addressed as follows:       If to AMS to:

American Management Systems, Incorporated
4050 Legato Road
Fairfax, VA 22033
Attention: Garry Griffiths, Chief Human Resources Officer

With a copy (which shall not constitute notice) to:

Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC 20037
Attention: Barbara M. Rossotti, Esq.

If to the Employee, to:

Larry R. Seidel
4431 Dittmar Road
Arlington, VA 22207



    or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice. At AMS’s sole discretion it
may substitute, for any advance notification otherwise required in this
Agreement (including the right to a delayed effective date provided in Section 6
hereof in lieu of advance notice), continued payment of regular salary and
benefits during the otherwise required advance notification period.   19.  
Amendment.       This agreement may be amended or modified only by a written
instrument executed by both AMS and the Employee.

- 12 -



--------------------------------------------------------------------------------



 





20.   Captions.       The captions appearing herein are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section hereof.   21.   Time.       All reference herein to periods of days
are to calendar days, unless expressly provided otherwise. Where the time period
specified herein would end on a weekend or holiday, the time period shall be
deemed to end on the next business day.   22.   Entire Agreement.       Except
for other agreements specifically referenced herein, this Agreement constitutes
the entire agreement between AMS and the Employee and supersedes all prior
agreements and understandings, whether written or oral relating to the subject
matter hereof.   23.   Severability.       In case any provision hereof shall be
held by a court or arbitrator with jurisdiction over AMS or the Employee to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of AMS and the Employee in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in not way be affected or impaired thereby.   24.
  Waiver.       No delays or omission by AMS or the Employee in exercising any
right hereunder shall operate as a waiver of that or any other right. A waiver
or consent given by AMS or the Employee or any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.   25.   Governing Law.       This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Virginia, without regard to its conflicts of laws principles.  
26.   Withholding.       AMS may make any appropriate arrangements to deduct
from all benefits provided hereunder any taxes reasonably determined to be
required to be withheld by any government or government agency. The Employee
shall bear all taxes on benefits provided hereunder to the extent that no taxes
are withheld, irrespective of whether withholding is required.

- 13 -



--------------------------------------------------------------------------------



 





27.   Counterparts.       This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instruments.

IN WITNESS WHEREOF, AMS and the Employee have executed this Agreement effective
as of July 1, 2002.

            EMPLOYEE   AMERICAN MANAGEMENT     SYSTEMS, INCORPORATED            
/s/ Larry R. Seidel                                           By: Garry
Griffiths                                         Larry R. Seidel  
                    Garry Griffiths       Date:
9/06/02                                                   Date:
7/25/02                                                 

- 14 -